DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments submitted on 08/29/2022 have been considered and entered.  Claim 1 has been amended.  Therefore claims 1-17 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Hazelden discloses a drum brake (figs. 1-4) comprising: a brake drum (fig. 1), two brake shoes (2, 3), a carrier plate (1), a spreader device (4), an abutment (20), and one or more sensors (note the sensor assembly 23).  However, prior art fails to disclose the abutment as a whole is a solid component which elastically deforms under load, to provide automatic unpowered force limitation of the deformation of the abutment; and at least one sensor which detect the deformation of the abutment occurring under load.  Prior art fails disclose or suggest these limitations recited in independent claim 1.  Therefore, independent claim 1 is allowable.  Claims 2-10 and 14-17 depend directly or indirectly on claim 1 accordingly and are therefore also allowable. 
Regarding claim 11, the closest prior art of Hazelden discloses a drum brake (figs. 1-4) comprising: a brake drum (fig. 1), two brake shoes (2, 3), a carrier plate (1), a spreader device (4), an abutment (20), and one or more sensors (note the sensor assembly 23).  However, prior art fails to disclose at least one sensor which detects a distance between free ends of the limbs and slope of the limbs, which changes under load to detect the deformation of the abutment occurring under load.  Prior art fails disclose or suggest these limitations recited in independent claim 11.  Therefore, independent claim 11 is allowable.  Claims 12-13 depend directly or indirectly on claim 1 accordingly and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657